DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Re:  IDS filed on 8/17/2021
This “Corrected Notice of Allowance” is being sent to include an acknowledgment of the Information Disclosure Statement (IDS) submitted on 8/17/2021 (after the Allowance Office Action was submitted by the Examiner, but before the Patent Office mailed the Notice of Allowance).


Reasons For Allowance
The cited references do not disclose receiving a shared communication channel acceptance notification, wherein the shared communication channel acceptance notification includes an electronic approval to associate the shared communication channel identifier with the first organization identifier and the second organization identifier, and transmitting, to each of a first client and a second client and based at least in part on receiving the shared communication channel acceptance notification, a shared group-based communication channel interface of the shared communication channel.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 7/13/2021 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



August 30, 2021